DETAILED ACTION
Status of Claims:
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “from a liquid comprising: a first liquid containing at least one salt…” It is not clear if the first liquid is the liquid from which the apparatus is intended to remove salts or a separate liquid containing at least one salt. It is further not clear how the “liquid containing at least one salt” is a part of the apparatus if the salts are removed and the first liquid is treated (see claims 8 and 9).  As the first liquid is changed (acted upon) through the use of the apparatus it is not clear what structure the apparatus is limited to if the first liquid is considered to be a structural feature of the apparatus. For the purposes of examination treating the “first liquid containing at least one salt” is considered to be the intended use of the apparatus and not a part of the apparatus. 

Regarding Claim 7:
	The claim states “further comprising a second liquid for cleaning…” This limitation renders the claim indefinite because it is not clear how the second liquid is a part of the apparatus. The second liquid moves through the apparatus and is used by the apparatus (“for cleaning” and “collecting the second liquid.” As the second liquid is not a fixed component or the apparatus it is not clear what the structure of the apparatus would be limited to if the second liquid was considered to be a part of the apparatus. For the purposes of examination the second liquid will not be considered as a structural feature of the apparatus. 

Regarding Claims 7 and 10:
	The claims use the term “preferably.” This term renders the claim indefinite because it is not clear if the limitations that follow are required by the claim or not. For the purposes of examination the limitations that follow will be interpreted as optional. 

The remaining claims are rejected as they depend from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2-4 limit the type and source of salt in the first liquid. These limitations do not further limit the apparatus of claim 1 because the first liquid is not considered to be part of the apparatus.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein (US 2012/0018328).

Regarding Claim 1:
	Stein teaches the apparatus for removing salts from a liquid comprising: a first liquid containing at least one salt (saline water) (see para. 0045), magnetic composite particles (nanoparticles) (see para. 0045, 0091), a tank (2) for storing the first liquid containing at least one salt (tank with source water) (see fig. 16), a mixing tank (4) (mixing tank) (see fig. 16, para. 0235) in fluid communication with the tank (2) for mixing the first liquid containing at least one salt with the magnetic composite particles (untreated water is added to the mixing tank to bund with nanoparticles) (see para. 0235), and an electromagnetic separator (5) (magnetic field for extracting can be electromagnets) (see para. 0212, 0214) in fluid communication with the mixing tank (4), wherein the electromagnetic separator (5) comprises an electromagnetic source (6) (an electromagnet is the electromagnetic source) (see para. 0214, 0217).

Regarding Claim 2:
	Stein teaches the apparatus according to claim 1. Stein does not teach wherein the first liquid is an aqueous amine solvent. However, the first liquid is not a structural feature of the apparatus and is considered to be the intended use of the apparatus. As the apparatus of Stein could be used with a first liquid, wherein the first liquid is an aqueous amine solvent Stein teaches all the structural limitations of the claim.

Regarding Claim 3:
	Stein teaches the apparatus according to claim 2. Stein does not teach wherein the amine solvent comprises at least one of methyldiethanolamine and alkanolamine. However, the first liquid is not a structural feature of the apparatus and is considered to be the intended use of the apparatus. As the apparatus of Stein could be used with a first liquid, wherein the amine solvent comprises at least one of methyldiethanolamine and alkanolamine Stein teaches all the structural limitations of the claim.

Regarding Claim 4:
	Stein teaches the apparatus of claim 1. Stein does not teach how the at least one salt is formed. However, the claims are directed to an apparatus, not a method. The first liquid and at least one salt does not add patentable weight to the claim because method steps only add patentable weight to an apparatus claim to the extent that the prior art must be capable of the same method. In the instant case as the apparatus of Stein is able to treat saline water it would treat saline water from any source. 

Regarding Claim 5:
	Stein teaches the apparatus according to claim 1 wherein the magnetic composite particles comprise iron oxide magnetic particles (see para. 0113).

Regarding Claim 7:
	Stein teaches the apparatus according to claim 1 further comprising a second liquid for cleaning the magnetic composite particles from adsorbed salt (clearing solution) (see para. 0240) and a tank (3) in fluid communication with the mixing tank (4) (tank with nanoparticles) (see fig. 16) for storing the second liquid (storing the second liquid is the intended use of the tank, the intended use of a structure does not add patentable weight to an apparatus), wherein the second liquid is preferably water.

 Regarding Claim 8:
	Stein teaches the apparatus according to claim 1 further comprising a treated liquid tank (7) (clean water tank) in fluid communication with the electromagnetic separator (5) for collecting first liquid which has been treated in the mixing tank (4) (see fig. 16).

Regarding Claim 9:
	Stein teaches the apparatus according to claim 1 further comprising a collecting tank (8) (waste water tank) in fluid communication with the electromagnetic separator (5) and in fluid communication with the tank (3) for collecting the second liquid containing magnetic composite particles having at least a portion of the at least one salt adsorbed thereon (collecting the second liquid containing particles is the intended use of the second tank and does not add patentable weight to the apparatus) (see fig. 16).

Regarding Claim 10:
	The claim states “further comprises a collection tank (7)…further comprises a treated liquid tank (7)…). It is not clear if these are the same or different tanks. For the purposes of examination both tanks (7) will be interpreted as the same tank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2012/0018328) as applied to claim 1 above, and further in view of Bennetzen et al (US 2016/0264846).

Regarding Claim 6:
	Stein teaches the apparatus according to claim 1.
	Stein does not teach that the magnetic comprise particles comprise alginate.
	Bennetzen teaches magnetic particles coated with alginate for sale separation (see para. 0091).
	Stein and Bennetzen are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to coat the alginate of Bennetzen onto the composite particles of Stein because the charge improves the capture of cations (see Bennetzen para. 0085) and Stein teaches the removal of cations (see Stein para. 0098). 

Regarding Claim 10:
	Stein teaches the apparatus according to claim 1 wherein the first liquid is an aqueous amine solvent, preferably comprising at least one of methyldiethanolamine and alkanolamine, the at least one salt is formed by one or more protonated amine cations and one or more anions selected from SCN~, HCOO", CH3COO", and CH3CH2COO" (the first liquid is not a structural feature of the apparatus and therefore type of liquid does not limit the structure of the claim), the magnetic composite particles comprise iron oxide magnetic particles (see para. 0113), the apparatus further comprises a second liquid for cleaning the magnetic composite particles from adsorbed salt (cleaning liquid) (see para. 0240) and a tank (3) (nanoparticle tank) (see fig. 16) in fluid communication with the mixing tank (4) for storing the second liquid, wherein the second liquid is preferably water; the apparatus further comprises a collection tank (7) in fluid communication with the electromagnetic separator (5) for collecting first liquid which has been treated in the mixing tank (4) (clean water tank) (see fig. 16) the apparatus further comprises a treated liquid tank (7) in fluid communication with the electromagnetic separator (5) for collecting first liquid which has been treated in the mixing tank (4) (clean water tank) (see fig. 16), and the apparatus further comprises a collecting tank (8) (waste water tank) in fluid communication with the electromagnetic separator (5) and in fluid communication with the tank (3) for collecting the second liquid containing magnetic composite particles having at least a portion of the at least one salt adsorbed thereon (see fig. 16).
	Stein does not teach that the magnetic comprise particles comprise alginate.
	Bennetzen teaches magnetic particles coated with alginate for sale separation (see para. 0091).
	Stein and Bennetzen are analogous inventions in the art of magnetic separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to coat the alginate of Bennetzen onto the composite particles of Stein because the charge improves the capture of cations (see Bennetzen para. 0085) and Stein teaches the removal of cations (see Stein para. 0098). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/28/2022